119 A.2d 444 (1956)
James C. JOHNSON, Appellant,
v.
DISTRICT OF COLUMBIA, Appellee.
No. 1721.
Municipal Court of Appeals for the District of Columbia.
Argued November 28, 1955.
Decided January 4, 1956.
Rehearing Denied January 20, 1956.
Myer Koonin, Washington, D. C., for appellant.
Richard W. Barton, Asst. Corp. Counsel, with whom Vernon E. West, Corp. Counsel, Chester H. Gray, Principal Asst. Corp. Counsel, Milton D. Korman and Hubert B. Pair, Asst. Corp. Counsel, were on the brief, for appellee.
Before CAYTON, Chief Judge, and HOOD and QUINN, Associate Judges.
QUINN, Associate Judge.
Appellant was convicted by a jury of driving an automobile while under the influence of intoxicating liquor.[1] The only error assigned is the refusal of the trial court to strike the testimony of the arresting officer. The appellant contends that his arrest, which was made without a warrant, was illegal because no misdemeanor was committed in the officer's presence or within his view.
The events leading up to the arrest took place on the morning of April 13, 1955. A police officer was patrolling his beat in the fifty-four hundred block of Georgia Avenue at approximately 3 A.M., heard a crash, looked in that direction and saw a man leave the Toddle House, a restaurant, enter a taxicab and drive away. A citizen drove up and gave the officer certain information,[2] as a result of which he got into the car and proceeded south on Georgia Avenue. When they were about a half a block north of the Toddle House, the officers saw a taxicab pull away from the *445 curb in a fairly normal fashion and proceed south. He overtook this vehicle and ordered the driver (appellant) to pull to the curb.
The officer testified that while conversing with appellant, he noticed appellant was unsteady on his feet, his speech fair, his eyes bloodshot, and his clothing soiled. He further testified that he called appellant's attention to loose change strewn on the front seat of the taxicab and observed that when appellant attempted to pick it up, he had trouble doing so. Based on these observations and appellant's statement to him that he had had "two beers that evening," it was the officer's conclusion that appellant had been driving under the influence of intoxicating liquor. Thereafter, the officer drove appellant back to the Toddle House, where it was ascertained that appellant had been in an argument with the counterman over the amount of his food check, and then to the precinct where he was charged with "driving while drunk."
Appellant argued in the lower court and urges here that his arrest being illegal, all "information or evidence that he [the officer] procured as a result of the arrest constitutes unlawful search and seizure * * *." We cannot accept this contention. The first question to decide is whether the arrest was unlawful. Here the officer, in the early hours of the morning, heard a crash; received certain information from a citizen and stopped appellant, and after conversing with and observing him, concluded that he was intoxicated. These circumstances justified the officer in stopping appellant and making inquiry. Exercising that right, he was not obliged to close his eyes to the condition of appellant, and mere observation did not constitute a "search."[3] If, after observing appellant, the officer believed him intoxicated, then a crime was committed in his presence justifying arrest without a warrant.[4] Courts are well aware that a person driving a vehicle on the public streets while under the influence of intoxicating liquor is a potential killer. The officer having a right to stop appellant, it was his basic duty to arrest him if, in his judgment, he concluded that he was operating the vehicle under the influence of intoxicating liquor.
Affirmed.
NOTES
[1]  Code 1951, § 40-609(b).
[2]  There was testimony that the citizen departed before the officer was able to obtain his name.
[3]  Ellison v. United States, 93 U.S.App. D.C. 1, 206 F.2d 476.
[4]  Holmes v. United States, 56 App.D.C. 183, 11 F.2d 569.